NO. 07-08-0381-CR

                                 IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL C

                                      SEPTEMBER 23, 2009

                             ______________________________


                               JOEY DALE STONE, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                           _________________________________

               FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

                  NO. 4179; HONORABLE STEVEN R. EMMERT, JUDGE

                             _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                   MEMORANDUM OPINION


      Appellant, Joey Dale Stone, was convicted by a jury of engaging in organized

criminal activity,1 sentenced to thirteen years confinement, and fined $5,000. Appellant




      1
          See Tex. Penal Code Ann. § 71.02(a) (Vernon Supp. 2008).
asserts the trial court erred by (1) denying his motion to suppress his confession and (2)

denying his motion for a directed verdict. We affirm.


                                       Background


       In the summer of 2004, Wheeler County Deputy Sheriff Julian Torres had been

investigating a crime ring involved in the manufacture of methamphetamine in Wheeler

County for approximately six months. On July 29th of that year, Deputy Torres followed a

pickup driven by Shawn Ray Hernandez to an isolated farmhouse. The pickup was

missing its tailgate and he observed a large gray clothing bag with a paisley print in the

truck bed. When the pickup pulled into the farmhouse, he waited outside the property.

After the pickup departed, he made a traffic stop. During the traffic stop, he observed that

the bag was no longer in the truck bed. Deputy Torres searched the pickup but found

nothing. He wrote a warning and departed.


       During the first week of August, Officer Kenneth Arant stopped the same pickup, this

time being driven by Shirley Jones. When Deputy Torres arrived, he observed the same

gray, paisley bag in the truck bed that he had previously observed when Hernandez was

driving. A search of the bag revealed that it contained chemicals used to manufacture

methamphetamine. Jones and her passenger, Margaret Hall, were arrested for possession

of methamphetamine and possession of chemicals used to manufacture the drug.




                                             2
        On August 11, 2004, Deputy Torres was patrolling in the vicinity of Appellant’s

residence when he detected a strong odor of ether. This was significant to him because

ether is used in the process of manufacturing methamphetamine. He left the area and

contacted other officers for backup.


        After backup arrived, Deputy Torres and another officer approached the front door

of Appellant’s residence and knocked. Hernandez answered the knock. Appellant was

observed in the house but did not come to the door. Deputy Torres informed Hernandez

and Appellant of his suspicions and asked Hernandez to come outside to talk.


        After speaking with Hernandez, Deputy Torres returned to speak with Appellant and

he was allowed inside the residence. Deputy Torres asked Appellant “what was going on

about what they were doing there.” Appellant responded that they were “gassing off a

cook”2 and that they had seen the officers on video monitors,3 became nervous, and

flushed the ingredients down the toilet. Although the officers smelled ether in the house,

a search of the residence4 revealed no incriminating evidence. During the search, the

officers did observe surveillance equipment inside, and outside, the house as well as a

police scanner. Without making an arrest, the officers departed.

        2
         Deputy Torres testified that “gassing off” was a part of the m anufacturing process of
m etham phetam ine where ether was used in connection with pseudoephedrine pills in a coffee filter to
separate the ephedrine from the pills. In the m etham phetam ine drug culture, the term “cook” is synonym ous
with m anufacturing m etham phetam ine.

        3
         Appellant had surveillance equipm ent on his house situated so he could see anyone com ing and
going either from the front or rear of his house.

        4
            Appellant did not challenge the legality of the search.

                                                         3
        On August 26, Deputy Torres made two traffic stops of separate vehicles being

driven by Jimmie Don Westbrook and David Bias, respectively. During the stop, Jimmie

Don appeared nervous and had no viable explanation for being where he was that night.

Jimmie Don consented to a search of his pickup and Deputy Torres found a glass jar and

some coffee filters. These items were significant to him because they too were commonly

used in the manufacture of methamphetamine. Bias also consented to the search of his

pickup, however, Deputy Torres found nothing of interest. Afterwards, Deputy Torres

drove down the dirt road from which they had approached and located a roadside area

where he found a can of ether that had been pressed into the ground by a shoe and a

small green bag with a glass container inside containing what he believed was drain

cleaner.


        Deputy Torres next received information that a methamphetamine “cook” was going

to occur around midnight, September 2.                    That night, Chief Joe Daniels stopped

Hernandez’s pickup for a speeding violation. Deputy Torres assisted. The occupants,

Hernandez, Jimmie Don and his wife, Bobbie Westbrook, appeared nervous and gave

inconsistent stories regarding their whereabouts prior to the stop. After obtaining consent

to search, the officers5 searched the pickup and detected a strong odor of ammonia. This

was significant to Deputy Torres because he suspected that the pickup’s occupants were

involved in stealing anhydrous ammonia in preparation for the “cook” that night. He also


        5
        Deputy Mack Marshall assisted the officers during the traffic stop and testified at trial corroborating
Deputy Torres’s account of the stop.

                                                      4
found a pair of leather gloves that smelled strongly of ammonia. This was significant

because gloves are often used to protect the skin from burns when handling ammonia.

Deputy Torres suspected that Hernandez, Jimmie Don, and Bobbie had stolen some

anhydrous ammonia and hidden the chemical nearby. As a part of his investigation,

Deputy Torres photographed their shoe soles and noticed that each pair of shoes had

distinctive prints. He also photographed a tire on the pickup because it had a distinctive

tread mark due to wear.


        After searching accessible areas nearby where anhydrous ammonia was legally

stored, the officers located a storage area where they discovered a one gallon glass pickle

jar containing a small amount of liquid anhydrous ammonia. Deputy Torres photographed

a tire pattern at the location that was consistent with the tire pattern from a tire on

Hernandez’s pickup. He also photographed a heel print that was consistent with the tread

of Jimmie Don’s tennis shoe.6


        Deputy Torres asked Jimmie Don and Bobbie to come to the police station to be

interviewed. They arrived, voluntarily gave their statements, and were placed under arrest.

Jimmie Don and Bobbie described a number of locations where they manufactured

methamphetamine. Afterwards, officers verified the locations–the most significant of which




        6
        At another location in Lutie where anhydrous am m onia was legally stored in tanks, Deputy Torres
photographed a shoe print consistent with the shoes Hernandez was wearing at the tim e of the traffic stop on
Septem ber 2.

                                                     5
was a farm in Hemphill County where they found evidence of old generators, glass

containers with meth oil inside, hundreds of cans of ether, and old coolers.


       On October 21, 2004, Appellant was indicted by a Wheeler County Grand Jury for

intending to establish, maintain, or participate in a combination of three or more persons,

to-wit: Jimmy Don Westbrook, Bobbie Westbrook, Shawn Ray Hernandez, Tina Marie

Williams, and David Wayne Bias, for the purpose of committing the first degree felony

offense of manufacture of a controlled substance, to-wit: methamphetamine, in an amount

of four grams or more but less than two hundred grams. See Tex. Penal Code Ann. §

71.02(a) (5) (Vernon Supp. 2008); Tex. Health & Safety Code Ann. § 481.112(d) (Vernon

2003). The offense was a felony of the first degree. See Tex. Penal Code Ann. § 71.02(b)

(Vernon Supp. 2008)


       On August 11, 2005, Appellant filed a motion to suppress his confession. At the

suppression hearing held October 11, 2007, Deputy Torres was the sole witness. At the

conclusion of the hearing, the court denied Appellant’s motion.


       Thereafter, a two-day trial was held on June 30 and July 1, 2008. In addition to the

testimony of Deputies Torres and Marshall, Jimmie Don and Bobbie Westbrook testified.

Bobbie testified that Appellant was a friend who let them use his house to manufacture

drugs, went on “cooks” sometimes, and would melt down pills for them. She also testified

Appellant used his scanner and surveillance devices to keep track of police activity and

would call Hernandez to let them know the police were coming or where the police were

                                            6
going to be. She testified that, on August 11, 2004, the day Deputy Torres searched

Appellant’s residence, Appellant was involved in the manufacture of methamphetamine

and knew what was going on. He was responsible for surveillance and warned them to

leave when he observed the police outside the house.            She also testified that, on

September 2, 2004, prior to the traffic stop, she had just picked up Hernandez and Jimmie

Don from Appellant’s residence. Their purpose for going there was to find out what

supplies they had in order to “cook” that night.


       Thereafter, the jury found Appellant guilty of engaging in organized criminal activity.

The Court then sentenced him to thirteen years confinement and a fine of $5,000. This

appeal followed.


                                        Discussion


       Appellant first asserts the trial court should have granted his motion to suppress

because his incriminating statement was the result of a custodial interrogation in the

absence of warnings against self-incrimination. He next asserts Jimmie Don’s and

Bobbie’s testimony, as accomplice-witness testimony, was not sufficiently corroborated and

should not be considered to support his conviction.


       I.     Motion To Suppress


       Appellant asserts Deputy Torres should have informed Appellant of his right against

self-incrimination on August 11, prior to asking any questions, because Appellant was a

                                              7
suspect in an ongoing investigation; the officers asked Hernandez outside for questioning

prior to questioning Appellant; and the officers did not tell Appellant he was free to leave.

He contends that, under these circumstances, a reasonable person would believe his

freedom of movement had been significantly restricted citing Dowthitt v. State, 931 S.W.2d
244 (Tex.Crim.App. 1996). The State contends that, when Appellant was questioned, such

warnings were unnecessary because he was not in custody.


       A.      Standard of Review


       A trial court’s ruling on a motion to suppress is reviewed for abuse of discretion;

Balentine v. State, 71 S.W .3d 763, 768 (Tex.Crim.App. 2002), under a bifurcated standard.

Carmouche v. State, 10 S.W .3d 323, 327 (Tex.Crim.App. 2000); Guzman v. State, 955

S.W .2d 85, 89 (Tex. Crim. App. 1997). In reviewing the trial court’s decision, we do not

engage in our own factual review. Romero v. State, 800 S.W .2d 539, 543 (Tex.Crim.App.

1990); Best v. State, 118 S.W .3d 857, 861 (Tex.App.–Fort W orth 2003, no pet.). At a

suppression hearing, the trial court is the sole trier of fact and judge of the credibility of the

witnesses and the weight to be given to their testimony. State v. Ross, 32 S.W .3d 853, 855

(Tex.Crim.App. 2000).


       Because a trial judge’s “custody” determination “presents a ‘mixed question of law and

fact;’” Herrera v. State, 241 S.W .3d 520, 526 (Tex.Crim.App. 2007) (quoting Thompson v.

Keohane, 516 U.S. 99, 112-13, 116 S. Ct. 457, 133 L. Ed. 2d 383 (1995)), “we afford almost

total deference to a trial judge’s ‘custody’ determination when the questions of historical fact


                                                8
turn on credibility and demeanor.” Id. at 526-27 (citing Ripkowski v. State, 61 S.W .3d 378,

381 (Tex.Crim.App. 2001)).       However, we review de novo a trial court’s “custody”

determination if questions of historical fact do not turn on credibility and demeanor. Id. See

Johnson, 68 S.W .3d 644, 652-53 (Tex.Crim.App. 2002).


       B.     Appellant’s Incriminating Statement


       The safeguards of Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694

(1966), come into play when a person in custody is subjected to either express questioning

or its functional equivalent. Rhode Island v. Innis, 446 U.S. 291, 300, 100 S. Ct. 1682, 64
L. Ed. 2d 297 (1980). An incriminating statement may be deemed “involuntary” either

through a failure to comply with article 38.22 of the Texas Code of Criminal Procedure,

noncompliance with the dictates of Miranda, or failure to comply with due process or due

course of law because the statement was not freely given as a result of coercion, improper

influences, or incompetency. Wolfe v. State, 917 S.W.2d 270, 282 (Tex.Crim.App. 1996).

“When a defendant alleges that the Miranda protections were thwarted, the burden of

showing admissibility rests on the prosecution.” Martinez v. State, 272 S.W.3d 615, 623-24

(Tex.Crim.App. 2008).


       The determinative dispute here concerns whether Appellant was “in custody” when he

made the incriminating admission to Deputy Torres. “A person is in ‘custody’ only if, under the

circumstances, a reasonable person would believe that his freedom of movement was

restrained to the degree associated with a formal arrest.” Herrera, 241 S.W .3d at 525 (quoting


                                              9
Dowthitt, 931 S.W .2d at 254). Moreover, our “custody” inquiry includes an examination of all

of the objective circumstances surrounding the questioning. Herring v. State, 147 S.W .3d

425, 430 (Tex.App.–Amarillo 2003), aff’d, 147 S.W .3d 390 (Tex.Crim.App. 2004).


       There are four general situations that may constitute custody: (1) when the suspect is

physically deprived of his freedom of action in any significant way, (2) when a law

enforcement officer tells the suspect that he cannot leave, (3) when the law enforcement

officers create a situation that would lead a reasonable person to believe his freedom of

movement is significantly restricted, and (4) when there is probable cause to arrest and law

enforcement officers do not tell the suspect that he is free to leave. Dowthitt, 931 S.W .2d at

254. Concerning the first through third situations, the restriction upon freedom of movement

must amount to the degree associated with an arrest as opposed to an investigative

detention. Id. Here, Deputy Torres’s uncontroverted testimony was that Appellant was not

placed under arrest before, or after, he was questioned. Therefore, the first through third

situations are not presented here. The question, then, is whether, during the encounter with

Appellant, probable cause to arrest him developed necessitating that the officers inform him

he that was free to leave.


       Under the fourth situation, the officers’ knowledge of probable cause must be

manifested to the suspect; such manifestation could occur if information substantiating

probable cause is related by the officers to the suspect or by the suspect to the officers.

Dowthitt, 931 S.W .2d at 255. This fourth situation, however, does not automatically establish

“custody.” Id. Rather, “custody” is established in the fourth situation if the manifestation of


                                              10
probable cause, combined with other circumstances, would lead a reasonable person to

believe that he is under restraint to the degree associated with an arrest. Id.


        “Situations where the manifestation of probable cause triggers custody are unusual.”

Garcia v. State, 237 S.W .3d 833, 837 (Tex.App.–Amarillo 2007, no pet.) (citing State v.

Stevenson, 958 S.W .2d 824, 829 n.7 (Tex.Crim.App. 1997)). In Dowthitt, for instance, the

Court of Criminal Appeals held that “custody” began when Dowthitt admitted to his presence

during certain murders because “a reasonable person would have realized the incriminating

nature of the admission,” and other factors were present that “involv[ed] the exercise of police

control” over him. Id. at 257. These other factors included a lengthy interrogation lasting over

twelve hours from the time he first appeared at the police station to the time he made the

incriminating statement, police officers accompanied him to the restroom, and police officers

ignored his requests to see his wife. Id.


       Here, the officers were investigating an odor of ether emanating from Appellant’s

residence. Deputy Torres questioned Appellant in his living room without objection. Once

Appellant volunteered the incriminating information, the officers ceased their questioning.

Thereafter, the officers searched the residence and departed without taking anyone into

custody or placing anyone under arrest. That Appellant was a suspect in an ongoing

investigation alone does not equate to custody for purposes of determining whether a

statement is voluntarily given. Meek v. State, 790 S.W.2d 618, 621 (Tex.Crim.App. 1990)

(citing Beckwith v. State, 425 U.S. 341, 96 S. Ct. 1612, 48 L. Ed. 2d 1 (1976)). Furthermore,



                                              11
there is no evidence that the officers threatened Appellant, made any promises of leniency,

restrained Appellant, handcuffed him, or placed him under arrest.


         Carefully considering all of the circumstances surrounding Appellant’s questioning,

we hold that a reasonable person in Appellant’s situation would not have felt that his

freedom of movement was restrained to a degree associated with formal arrest. See

Garcia, 237 S.W.3d at 838. Because we hold that there was no custodial interrogation that

would require the officers to give Appellant warnings required by Miranda, supra, and

article 38.22 of the Texas Code of Criminal Procedure, we find the trial court did not abuse

its discretion by denying Appellant’s motion to suppress.                   Appellant’s first issue is

overruled.


         II.    Motion For Directed Verdict


         Appellant contends the trial court erred in not granting his motion for directed verdict

because the State’s evidence was insufficient to support his conviction without the

accomplice witness7 testimony of Jimmie Don and Bobbie Westbrook, and that testimony

was not sufficiently corroborated. See Tex. Code Crim. Proc. Ann. art. 38.14 (Vernon

2005).




         7
         An accom plice is som eone who participates with the defendant before, during, or after the
com m ission of a crim e and acts with the required culpable m ental state. Cocke v. State, 201 S.W .3d 744,
748 (Tex.Crim .App. 2006); Paredes v. State, 129 S.W .3d 530, 536 (Tex.Crim .App. 2004). Neither party
disputes whether Jim m ie Don and Bobbie were accom plices. In fact, both were indicted and convicted of
engaging in a com bination to m anufacture m etham phetam ine as a result of Deputy Torres’s investigation.

                                                    12
        In advancing his argument pertaining to insufficient corroboration, Appellant

presents a two-part challenge. First, he contends the State’s evidence was insufficient to

corroborate the accomplice witness testimony, even if his incriminating statement was

admissible. Secondly, he attempts to distinguish the facts of this case from other cases

holding that a defendant’s own incriminating statements can be used to corroborate the

testimony of an accomplice.8


        A.       Standard of Review


        A complaint regarding a trial court’s failure to grant a motion for directed verdict is

a challenge to the legal sufficiency of the State’s evidence at trial; Canales v. State, 98
S.W.3d 690, 693 (Tex.Crim.App. 2003); Williams v. State, 937 S.W.2d 479, 482

(Tex.Crim.App. 1996), not the factual sufficiency. See Long v. State, 137 S.W.3d 726, 736

(Tex.App.–Waco 2004, pet. ref’d); Turner v. State, 101 S.W.3d 750, 761

(Tex.App.–Houston [1st Dist.] 2003, pet. ref’d); Isassi v. State, 91 S.W.3d 807, 809

(Tex.App.–El Paso 2002, pet. ref’d).


        It is a fundamental rule of criminal law that one cannot be convicted of a crime

unless it is shown beyond a reasonable doubt that the defendant committed each element


        8
          It is well established that an accused’s adm ission or confession, under m ost circum stances, will be
sufficient to corroborate accom plice testim ony. Jackson v. State, 516 S.W .2d 167, 171 (Tex.Crim .App. 1974).
Having found Appellant’s statem ent was voluntary; Zuliani v. State, 903 S.W .2d 812, 825 (Tex.App.–Austin
1995, pet. ref’d), and proof of the statem ent does not depend on accom plice testim ony; Thompson v. State,
54 S.W .3d 88, 94 (Tex.App.–Tyler 2000, pet. ref’d) (citing Farris v. State, 819 S.W .2d 490, 495
(Tex.Crim .App. 1990)), his confession m ay be used to corroborate Jim m ie Don’s and Bobbie’s accom plices’
testim ony. See Alonzo v. State, 591 S.W .2d 842, 844 (Tex.Crim .App. 1980).

                                                      13
of the alleged offense. U.S. Const. amend. XIV; Tex. Code Crim. Proc. Ann. art. 38.03

(Vernon Supp. 2008); Tex. Penal Code Ann. § 2.01 (Vernon 2007). In a sufficiency of the

evidence review, the essential elements of the offense are those of a hypothetically correct

jury charge for the offense in question (i.e., one that accurately sets out the law and

adequately describes the offense for which the appellant was tried without increasing the

State’s burden of proof or restricting the State’s theory of criminal responsibility). Hooper

v. State, 214 S.W.3d 9, 14 (Tex. 2007); Malik v. State, 953 S.W.2d 234, 240

(Tex.Crim.App. 1997).


       In assessing the legal sufficiency of the evidence to support a criminal conviction,

a reviewing court must consider all the evidence in the light most favorable to the verdict

and determine whether, based on that evidence and reasonable inferences to be drawn

therefrom, a rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d
560 (1979); Hooper, 214 S.W.3d at 13. In our analysis, we must give deference to the

responsibility of the jury to fairly resolve conflicts in testimony, weigh the evidence, and

draw reasonable inferences form that evidence. Id.


       Circumstantial evidence alone is sufficient to establish an element of the offense

and the sufficiency standard of review is the same for both direct and circumstantial

evidence cases. Hooper, 214 S.W.3d at 13. Each fact need not point directly and

independently to the guilt of the accused, so long as the cumulative force of the probative


                                             14
evidence, when coupled with reasonable inferences drawn therefrom, is sufficient to

support the conviction. Evans v. State, 202 S.W.3d 158, 166 (Tex.Crim.App. 2006).


       B.     Engaging In Organized Criminal Activity


       Texas Penal Code § 71.02 provides, in pertinent part, as follows:


       A person commits an offense, if, with the intent to establish, maintain, or
       participate in a combination or in the profits of a combination . . . he commits
       or conspires to commit one or more [enumerated offenses including the
       unlawful manufacture of a controlled substance or dangerous drug] . . . .


Tex. Penal Code Ann. § 71.02(a)(5) (Vernon Supp. 2008).


       To establish participation in a combination, the State must prove “that appellant

intended to ‘establish, maintain, or participate in’ a group of three or more, in which the

members intend to work together in a continuing course of criminal activities.” Nguyen v.

State, 1 S.W.3d 694, 697 (Tex.Crim.App. 1999). These activities need not, individually,

be criminal offenses. Id. See Tex. Penal Code Ann. § 71.01(a) (Vernon 2003).


       However, before we compare the essential elements of this crime to the facts

adduced at trial while applying the applicable standard of review, we must first determine

whether the State offered sufficient non-accomplice evidence during trial to corroborate the

testimony of Jimmie Don and Bobbie. If so, then we will test the legal sufficiency of all the

evidence including Jimmie Don’s and Bobbie’s accomplice testimony. In making these



                                             15
determinations, we consider the evidence adduced at trial by both the State and Appellant.

See Cook v. State, 858 S.W.2d 467, 470 (Tex.Crim.App. 1993).


      C. Accomplice-Witness Rule & Legal Sufficiency


      Article 38.14 of the Texas Code of Criminal Procedure provides that a conviction

cannot stand on accomplice testimony unless there is evidence tending to connect the

defendant to the offense. Tex. Code Crim. Proc. Ann. art. 38.14 (Vernon 2005). This rule

is a statutorily imposed review and is not derived from federal or state constitutional

principles that define legal and factual sufficiency standards. Brown v. State, 270 S.W.3d
564, 568 (Tex.Crim.App. 2008), cert. denied, 77 USLW 3595, __ U.S. __,129 S. Ct. 2075,

173 L. Ed. 2d 1139 (2009).


      When evaluating the sufficiency of corroboration evidence under the accomplice-

witness rule, we eliminate the accomplice testimony from consideration and then examine

the remaining portions of the record to see if there is any evidence that tends to connect

the accused with the commission of the crime. Castillo v. State, 221 S.W.3d 689, 691

(Tex.Crim.App. 2007) (citing Solomon v. State, 49 S.W.3d 356, 361 (Tex.Crim.App.

2001)). To meet the requirements of the rule, the corroborating evidence need not prove

the defendant’s guilt beyond a reasonable doubt by itself. Brown, 270 S.W.3d at 568;

Trevino v. State, 991 S.W.2d 849, 851 (Tex.Crim.App. 1999).          Rather, viewing the

evidence in a light most favorable to the verdict; Brown, 270 S.W.3d at 568 (citing Gill v.

State, 873 S.W.2d 45, 48 (Tex.Crim.App. 1994), the non-accomplice evidence must simply

                                            16
link the accused in some way to the commission of the crime and show that “a rational

factfinder could conclude that the non-accomplice evidence ‘tends to connect’ appellant

to the offense.” Simmons v. State, 282 S.W.3d 504, 509 (Tex.Crim.App. 2009); Hernandez

v. State, 939 S.W.2d 173, 178-79 (Tex.Crim.App. 1997). The corroborating evidence need

not connect the defendant to every element of the crime. Vasquez v. State, 56 S.W.3d 46,

48 (Tex.Crim.App. 2001). There is no set amount of non-accomplice corroboration

evidence that is required for sufficiency purposes; “[e]ach case must be judged on its own

facts.” Gill v. State, 873 S.W.2d 45, 48 (Tex.Crim.App. 1994).


       Moreover, circumstances that are apparently insignificant may constitute sufficient

evidence of corroboration. Trevino, 991 S.W.2d at 852. Although proof that the accused

was at or near the scene of the crime is insufficient to corroborate; Golden v. State, 851
S.W.2d 291, 294 (Tex.Crim.App. 1993), “when coupled with other suspicious

circumstances, [such evidence] may tend to connect the accused to the crime so as to

furnish sufficient corroboration to support a conviction.” Brown v. State, 672 S.W.2d 487,

489 (Tex.Crim.App. 1984).


       The non-accomplice evidence at trial established that Appellant used

methamphetamine and bought drugs from Hernandez. He also knew Jimmie Don and

Bobbie. This evidence corroborates testimony by Jimmie Don and Bobbie that they knew

Appellant in connection with their drug-related activities.




                                             17
       The physical evidence obtained by Deputy Torres, on September 2, 2004,

connecting Hernandez with information that there was going to be a “cook” requiring the

theft of anhydrous ammonia corroborates Jimmie Don’s testimony that he “cooked” with

Hernandez and a “cook” was anticipated that night. The evidence also corroborates

Bobbie’s testimony that Hernandez was involved in the combination to manufacture

methamphetamine.


       Deputy Torres’s testimony that, on August 11, he detected a strong odor of ether

in, and around, Appellant’s house, coupled with his knowledge that ether was used in the

manufacture of methamphetamine, and the presence of Appellant and Hernandez at the

residence, corroborates Jimmie Don’s testimony that, prior to the arrival of the police, he

was at Appellant’s house “cooking” methamphetamine with Hernandez. This evidence

corroborates his testimony that he “cooked” at other locations belonging to Appellant. This

evidence also corroborates Bobbie’s testimony that Appellant permitted them to use his

house to manufacture methamphetamine, was aware they were “cooking” on August 11,

and participated in the “cook.” That he had a police scanner and surveillance cameras at

his house to monitor activity outside also corroborates Bobbie’s testimony that Appellant

used these devices to monitor police activities and call Hernandez with information. It also

corroborates her testimony that Appellant was responsible for surveillance on August 11

while they were “cooking” methamphetamine at his house and warned her of the police

officers’ arrival. Appellant’s statement corroborates the testimony of Jimmie Don and



                                            18
Bobbie regarding the events of August 11 as well as testimony related to other participation

by Appellant in the combination to manufacture methamphetamine.


        Having reviewed the record in its entirety, we find the testimony of Deputies Torres

and Marshall, the physical evidence gathered during the investigation, Appellant’s disputed

statement to Deputy Torres, and his testimony at trial, provide sufficient non-accomplice

evidence to corroborate the testimony of the accomplice witnesses, Jimmie Don and

Bobbie Westbrook.


        Moreover, taking all the evidence together and considering Appellant’s statement

that he participated in the manufacture of methamphetamine with the members of the

combination,9 we find legally sufficient evidence from which a jury could reasonably infer

Appellant intended to participate in a combination by assisting in the manufacture of

methamphetamine with, at least, three members of the combination.


        Contrary to Appellant’s assertion, Shaw v. State, 89 Tex. Crim. 205, 229 S.W. 509

(1921) and Kennedy v. State, 78 Tex. Crim. 24, 180 S.W. 238 (1915) do not require a

different result. Like Shaw, here, there is corroborating non-accomplice evidence other

than Appellant’s statement to lend corroboration to the accomplice testimony. 180 S.W.

at 512. Further, Kennedy stands for the proposition that, although accomplice testimony


        9
         An accused’s confession alone can be used to supply the necessary corroboration for an
accom plice’s testim ony, evidence sufficient to sustain the verdict; Rayburn v. State, 362 S.W .2d 649, 650
(Tex.Crim .App. 1962); Mitchell v. State, 669 S.W .2d 349, 350 (Tex.App.–Houston [14 th Dist.] 1984, no pet.),
and corpus delicti of the offense. Benjamin v. State, 160 Tex.Crim . 624, 274 S.W .2d 402, 403 (1954).

                                                     19
and an incriminating statement , each apart and on their own, may be insufficient to sustain

a conviction, the two together may support one another in sustaining a conviction. 180
S.W. at 239. Appellant’s second issue is overruled.


                                       Conclusion


       The trial court’s judgment is affirmed.




                                                 Patrick A. Pirtle
                                                      Justice

Do not publish.




                                            20